Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending. Claims 1-25 have been examined. Claims 1-11 and 13-25 have been rejected. Claim 12 is objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 20, and 25 are rejected under 35 USC 112(b).
Claims 6, 20, and 25 recite “repeating the linearizing of the first nonlinear portion after a second operating point during a second of the time intervals of the simulation exceeds a tolerance from the first operating point.” It is not clear how the phrase “after a second operating point during a second of the time intervals of the simulation exceeds a tolerance from the first operating point” should be understood or interpreted together with “repeating the linearizing of the first nonlinear portion.” Linearization of a second operating point is not performed for different time intervals, how should linearization be done at after a second operating point? And what is “after a second operating point”? In addition the claim recites “during a second of the time intervals of the simulation exceeds a tolerance from the first operating point.” What is “a toleration from the first operating point” for the simulation? The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 8200470) in view of Cooman et al. (Distortion Contribution Analysis by Combining the Best Linear Approximation and Noise Analysis, IEEE 2014).

As per claim 1, Stanley teaches a method comprising:
analyzing, by one or more processors, model elements of an executable model to partition the model elements into one or more linear portions of the executable model and one or more nonlinear portions of the executable model, the executable model representing a physical system comprising a hydraulic system, an electrical system, a mechanical system, or a pneumatic system (col. 2 lines 9-17; Stanley teaches partitioning a circuit, corresponding to an electrical system, into linear part and non-linear part each comprising of a plurality of elements); and
executing the executable model to simulate behavior of the physical system, the simulating including, for each of multiple time intervals of the simulation (col. 2 lines 9-20; 
Stanley does not teach:
for a first nonlinear portion, computing a correlation matrix characterizing noise associated with one or more ports of the executable model, the computing comprising (1) determining a scattering matrix that corresponds to a portion of the physical system represented by the first nonlinear portion without accounting for any noise within the portion of the physical system, and (2) based on noise within the portion of the physical system, deriving the correlation matrix from the scattering matrix,
identifying noise sources representing noise within the portion of the physical system based on the correlation matrix,
computing at least one characteristic of noise associated with each noise source, and
outputting noise characteristics at selected ports of the executable model.
However, Cooman teaches:
for a first nonlinear portion, computing a correlation matrix characterizing noise associated with one or more ports of the executable model, the computing comprising (1) determining a scattering matrix that corresponds to a portion of the physical system represented by the first nonlinear portion without accounting for any noise within the portion of the physical system (p. 2772 left col. ¶ 3 – right col. ¶ 1, ; Cooman teaches performing noise analysis of a non-linear sub-circuit, corresponding to a non-linear portion; p. 2773 left col. last paragraph – right col. ¶ 6; Cooman teaches using S parameter matrix, corresponding to scattering matrix, and determining S parameters (matrix S) for a non-linear circuit without any noise in the non-linear), and (2) based on noise within the portion of the physical system, deriving the correlation matrix from the scattering matrix (p. 2773 right col. ¶ 4-6, p. 2774 right col. ¶ 2 & eq. (5); Cooman teaches calculating distortion sources BD, which is mutually correlated matrix for noise sources),
identifying noise sources representing noise within the portion of the physical system based on the correlation matrix (p. 2774 right col. bullet number 3; Cooman teaches determining distortion, corresponding to noise sources, in the non-linear circuit),
computing at least one characteristic of noise associated with each noise source (p. 2774 right col. ¶ 2-3 & bullet number 4; Cooman teaches performing noise analysis and determining noise covariance matrix; noise covariance matrix corresponds to characteristic of noise associated with each noise source), and
outputting noise characteristics at selected ports of the executable model (p. 2773 Fig. 3, p. 2774 right col. ¶ 2-3; Cooman teaches determining and generating noise covariance matrix for a sub-circuit and outputting noise characteristics at ports, see Fig. 3; this teaching corresponds to outputting step as recited).
Stanley and Cooman are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley and Cooman. One of ordinary skill in the art would have been motivated to make such a combination because Cooman’s teachings would have been used to efficiently decrease the distortion generated by a circuit because it points the designer to the origin of the problem (Cooman p. 2772 Abstract ¶ 1).

As per claim 2, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting noise characteristics at selected ports of the executable model includes computing at least one noise characteristic for each of the selected ports of the executable model based at least in part on a representation of the physical system that includes representations of the linear portions of the executable model and linearized BLA).

As per claim 3, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting noise characteristics at selected ports of the executable model includes simulating at least one signal that has values computed based at least in part on the noise characteristics (p. 2773 right col. ¶ 1-6; Cooman teaches inputting signal U(t) in performing simulation based in part on the noise characteristics).

As per claim 4, Stanley and Cooman in combination teach the method of claim 3, Cooman further teaches wherein operations of the model elements are performed on signals without noise and on signals with noise separately, before simulating the signal (p. 2774 right col. bullets 1-4; these paragraphs teach performing determination of S matrix, without any distortion, and then determining noise sources to apply the noise analysis; these teachings read onto these limitations).

As per claim 5, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein the simulating further includes linearizing the first nonlinear portion at a first operating point during a first of the time intervals of the simulation, and computing the correlation matrix based on a linear representation of the first nonlinear portion (p. 2773 left col. last paragraph – right col. ¶ 6; Cooman teaches performing simulation with multisine excitation signal when the system is at steady state; a steady state of a circuit is when the circuit is applied with DC bias voltage and achieves operating points for the circuit elements; then Cooman teaches adding small signal multisine signal to perform simulation using a 

As per claim 8, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting the noise characteristics at selected ports of the executable model includes rendering a plot that includes a characterization of the noise associated with at least one noise source (p. 2774 Fig. 4, p. 2775 Figs. 5-6, left col. ¶ 1; Fig. 6 shows plot of CtD,load, which is noise characteristics at selected ports of the executable model as recited).

As per claim 10, Stanley and Cooman the method of claim 1, Cooman further teaches wherein the simulating further includes using the outputted noise characteristics to modify the executable model to reduce noise when simulating the behavior of the physical system (p. 2772 left col. ¶ 1-2, 4).

As per claim 11, Stanley and Cooman in combination teach the method of claim 1, Stanley further teaches wherein the partitioning includes sorting representations of equations corresponding to the model elements, where the sorting is based at least in part on one or more of: a presence of nonlinearity (col. 2 lines 9-17; Stanley teaches partitioning a circuit, corresponding to an electrical system, into linear part and non-linear part each comprising of a plurality of elements; this teaching indicates that the partitioning is based on presence of nonlinearity), a presence of memory effects, or a magnitude of a time derivative of a variable in the equations.

As per claim 13, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein the portion of the physical system represented by the first nonlinear portion stores energy (p. 2775 Fig. 5; in this figure there is a capacitor in the circuit which is a nonlinear portion storing energy).

As per claim 15, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein computed noise characteristics associated with at least one of the noise sources include noise values representing a time evolution of noise based on at least one statistical moment of second or higher order associated with signal values representing a statistical mean (p. 2775 Fig. 6; this figure shows CtD,load, which is variation of noise characteristics, covariance, in frequency domain, which is reciprocal of time, at selected ports; variation in frequency corresponds to variation in time, which means time-evolution, according to the instant application’s specification ¶ 042; covariance corresponds to ne statistical moment of second or higher order associated with signal values representing a statistical mean; hence, these teachings in combination teach this claim).

As per claim 16, these limitations have already been discussed in claim 1 above. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 2 above. They are, hence, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 3 above. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5 above. They are, hence, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 1 above. They are, hence, rejected for the same reasons.

As per claim 22, these limitations have already been discussed in claim 2 above. They are, hence, rejected for the same reasons.

As per claim 23, these limitations have already been discussed in claim 3 above. They are, hence, rejected for the same reasons.

As per claim 24, these limitations have already been discussed in claim 5 above. They are, hence, rejected for the same reasons.

Claims 6, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 8200470) in view of Cooman et al. as applied to claims 5, 19, and 24 above, and further in view of Bhattacharya et al. (Convergence Issues in Resoant Tunneling Diode Circuit Simulation, IEEE 2018).

As per claim 6, Stanley and Cooman in combination teach the method of claim 5, 
Stanley and Cooman do not teach:
wherein the simulating further includes repeating the linearizing of the first nonlinear portion after a second operating point during a second of the time intervals of the simulation exceeds a tolerance from the first operating point.

wherein the simulating further includes repeating the linearizing of the first nonlinear portion after a second operating point during a second of the time intervals of the simulation exceeds a tolerance from the first operating point (p. 4 right col. ¶ 1; Bhattacharya teaches for the case of transient analysis of circuits that has problem with convergence, the time-step is reduced till convergence is achieved; when a simulation does not reach convergence, it means a predetermined tolerance error is exceeded, see the instant application’s specification p. 45 ¶ 085; the teaching of reducing time step to repeat the linearization process reads onto this limitation).
Stanley, Cooman, and Bhattacharya are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Bhattacharya. One of ordinary skill in the art would have been motivated to make such a combination because Bhattacharya’s teachings would have overcome transient convergence problem by simply reducing the time-step till convergence is achieved (p. 4 left col. ¶ 1).

As per claim 20, these limitations have already been discussed in claim 6 above. They are, hence, rejected for the same reasons.

As per claim 25, these limitations have already been discussed in claim 6 above. They are, hence, rejected for the same reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 8200470) in view of Cooman et al. as applied to claim 5 above, and further in view of Han et al. (An Efficient Graph Sparsification Approach to Scalable Harmonic Balance (HB) Analysis of Strongly Nonlinear RF Circuits, IEEE 2013) and Bhattacharya et al.

As per claim 7, Stanley and Cooman in combination teach the method of claim 5, 
Stanley and Cooman do not teach:
wherein, during the linearizing of the first nonlinear portion, if a number of iterations to reach the linear representation of the first nonlinear portion exceeds a threshold for converging, changing a length of the first time interval.
However, Han teaches:
Assigning a max, corresponding to a threshold, to a number of iterations for an iterative method of simulation for convergence to a solution (p. 498 right col. ¶ 2-3; Han teaches an example of using 500 iterations as a max limit number for iterations).
Stanley, Cooman, and Han are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Han. One of ordinary skill in the art would have been motivated to make such a combination because Cooman’s teachings would have reduced and set limit on time spent for convergence.
Stanley, Cooman, and Han do not tech:
changing a length of the first time interval.
However, Bhattacharya teaches:
changing a length of the first time interval for convergence (p. 4 left col. ¶ 1).
Stanley, Cooman, Han and Bhattacharya are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, Han and Bhattacharya for during the linearizing of the first nonlinear .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 8200470) in view of Cooman et al. as applied to claims 1 and 13 above, and further in view of Demir et al. (Modeling and Simulation of Noise in Analog/Mixed-Signal Communication Systems, IEEE 1999).

As per claim 9, Stanley and Cooman in combination teach the method of claim 1, 
Stanley and Cooman do not teach:
further including, before executing the executable model, for one or more of the linear portions of the executable model, pre-computing at least one noise representation associated with a portion of the physical system represented by the one or more of the linear portions, where the pre-computed noise representation is used, during execution of the executable model, for determining noise characteristics associated with the one or more of the linear portions.
However, Demir teaches:
computing at least one noise representation associated with a portion of the physical system represented by the one or more of the linear portions, where the pre-computed noise representation is used, during execution of the executable model, for determining noise characteristics associated with the one or more of the linear portions (p. 16.5.1 left col. Abstract, 16.5.3 right col. ¶ 5 – p. 16.5.4 left col. ¶ ¶ 4, right col. ¶ 1; Demir teaches performing noise analysis for linear circuits).


As per claim 14, Stanley and Cooman in combination teach the method of claim 13, Cooman further teaches wherein computing the scattering matrix includes: computing time varying noise parameters over multiple time instances during a first time interval of the multiple time intervals (p. 2774 right col. bullet no. 3, p. 2775 Figs. 5-6; Cooman teaches computing noise parameters for nonlinear portions as illustrated in Figs 5-6 and represented in frequency domain, which is reciprocal of time instances and intervals), 
Stanley and Cooman do not teach:
based on an autocorrelation characterizing a memory effect of the energy storage of the portion of the physical system represented by the first nonlinear portion.
	However, Demir teaches:
based on an autocorrelation characterizing a memory effect of the energy storage of the portion of the physical system represented by the first nonlinear portion (p. 16.5.3 left col. ¶ 1-3, p. 16.5.6 ¶ 1 & Fig. 4; Demir teaches calculating autocorrelation function of x(t), which is also called power spectrum density, PSD; then Demir on p. 16.5.6 ¶ 1 & Fig. 4 teaches calculating noise PSD of a circuit illustrated in Fig. 4 to characterize noise in this circuit; this circuit comprises nonlinear components and several capacitors, which are energy storage components having memory to memorize energy levels; these teachings of characterizing noise based on autocorrelation of a circuit comprising energy storage components in 
Stanley, Cooman, and Demir are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Demir. One of ordinary skill in the art would have been motivated to make such a combination because Demir’s teachings would have provided some specific noise modeling and analysis in mixed-signal system design comprising linear and nonlinear circuits (Demir p. 16.5.1 Abstract).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

As per claim 12, the cited prior arts either alone or in combination do not teach the method of claim 11, none of the cited prior either alone or in combination teach wherein the sorting is based at least in part on a comparison between: (1) a magnitude of a time derivative of a variable in a first equation corresponding to a first model element, and (2) a magnitude of a nonlinear effect due to a presence of nonlinearity in the first equation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148